TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00651-CR



                              Roberto Antonio Gomez, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
         NO. 40001, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On August 29, 2012, appellant Roberto Antonio Gomez pled guilty without a plea

agreement to two counts of possession of a controlled substance with the intent to deliver. Then the

court heard evidence in a punishment hearing and on the same day sentenced Gomez to 22 years in

prison on both counts in the indictment, to be served concurrently. Appellant’s appointed attorney

has filed a brief concluding that the appeal is frivolous and without merit.

               Counsel’s brief meets the requirements of Anders v. California, 386 U.S. 738 (1967),

by presenting a professional evaluation of the record and demonstrating that there are no arguable

grounds to be advanced. See Penson v. Ohio, 488 U.S. 75, 80 (1988); Anders, 386 U.S. at 743-44;

High v. State, 573 S.W.2d 807, 811-13 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684,

684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969).

Appellant’s attorney sent appellant a copy of the brief and advised him that he had the right
to examine the record and file a pro se brief. See Anders, 386 U.S. at 744; Jackson v. State,

485 S.W.2d 553, 553 (Tex. Crim. App. 1972). No pro se brief has been filed.

               After reviewing the evidence presented to the trial court and the procedures that were

observed, we have found nothing in the record that might arguably support the appeal. We agree

with counsel that the appeal is frivolous and without merit. We grant counsel’s motion to withdraw

and affirm the judgment of conviction.1



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Affirmed

Filed: March 26, 2014

Do Not Publish




       1
           No substitute counsel will be appointed. Should appellant wish to seek further review of
his case by the court of criminal appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. See generally Tex. R. App. P.
68-79 (governing proceedings in the Texas Court of Criminal Appeals). Any petition for discretionary
review must be filed within thirty days from the date of either this opinion or the date this Court
overrules the last timely motion for rehearing filed. See Tex. R. App. P. 68.2. The petition must be
filed with this Court, after which it will be forwarded to the court of criminal appeals along with the
rest of the filings in the cause. See Tex. R. App. P. 68.3, 68.7. Any petition for discretionary review
should comply with rules 68.4 and 68.5 of the rules of appellate procedure. See Tex. R. App. P.
68.4, 68.5.

                                                  2